Exhibit 10.1

Saks Incorporated 2007 Senior Executive Bonus Plan

 

1. Purpose.

The purpose of the 2007 Senior Executive Bonus Plan (the “Plan”) is to provide a
select group of executive officers with an annual incentive opportunity that is
based on the achievement of pre-established, objective performance goals
described in Section 4 (“Performance Goals”), to earn additional compensation so
as to attract and retain such executive officers, and to motivate them to
enhance the value of the business of Saks Incorporated (the “Company”). The Plan
is intended to provide an annual incentive compensation opportunity that is not
subject to the limitation on deductions for federal income tax purposes
contained in Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), and is to be construed to the extent possible as providing for
remuneration which is “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code and regulations thereunder (“Section
162(m)”). The Plan will govern annual cash bonus arrangements and certain annual
performance-based stock grants between the Company and its executive officers.
The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended.

 

2. Eligibility to Participate.

(a) The participants in the Plan (“Participants”) for any annual performance
period (an “Annual Performance Period”) shall be those executive officers of the
Company who are selected by the Committee (as defined in Section 8) to
participate in the Plan for such Annual Performance Period. Such selection shall
be made by the Committee within 90 days following the commencement of each
Annual Performance Period (or within such earlier period as shall be required
under Section 162(m)). No executive officer shall have any right to participate
in the Plan for any Annual Performance Period unless selected to participate in
the Plan by the Committee.

(b) An executive officer shall automatically cease to be a Participant, without
notice to or consent of such executive officer, upon the earliest to occur of
the following events: (i) the Participant’s death; (ii) the Participant’s
permanent and total disability; and (iii) the Participant’s termination of
employment with the Company.

 

3. Annual Performance Period.

Each Annual Performance Period shall be a fiscal year of the Company, commencing
with the fiscal year beginning February 3, 2008.

 

4. Bonus Amounts and Performance Goals.

Prior to the 90th day following the start of each Annual Performance Period (or
within such earlier period as shall be required under Section 162(m)) and while
the outcome of the Performance Goals is substantially uncertain, the Committee
will establish, in writing, for each Participant (i) bonus potential amounts,
expressed as a percentage of annual rate of base salary or a number of shares of
Company common stock, payable in accordance with the Plan and (ii) one or more
Performance Goals with respect to such bonus potential amounts. Each Performance
Goal will consist of, and achievement of each Performance Goal will be measured
against, one or more of the following business criteria: revenue; net or gross
sales; comparable store sales; gross margin; operating profit; earnings before
all or any of interest, taxes, depreciation and/or amortization or a percentage
thereof to revenue; cash flow; working capital; return on equity, assets,
capital or investment; market share; earnings or book value per share; earnings
from continuing operations; net worth; turnover in inventory; expense control
within budgets; appreciation in the price of the Company’s common stock; total
shareholder return (stock



--------------------------------------------------------------------------------

price appreciation plus any dividends); new unit growth; and implementation of
critical projects or processes. Where applicable, the Performance Goals may be
expressed in terms of attaining a specified level of the selected criterion or
the attainment of a percentage increase or decrease in the selected criterion,
or may be applied to the performance of the Company relative to a market index,
a group of other companies or a combination thereof, all as determined by the
Committee. Performance Goals may include a threshold level of performance below
which no award payment will be made and levels of performance at which specified
percentages of the target award will be paid, and may also include a maximum
level of performance above which no additional award will be paid. Each of the
foregoing Performance Goals will be determined in accordance with generally
accepted accounting principles and will be subject to certification by the
Committee. Unless otherwise determined by the Committee by no later than the
90th day of the fiscal year, financial performance will be determined by
excluding all items of gain, loss or expense for the fiscal year determined to
be extraordinary or unusual in nature or infrequent in occurrence or related to
the disposal of a segment of a business or related to a change in accounting
principle all as determined in accordance with standards established by opinion
No. 30 of the Accounting Principles Board (APA Opinion NO. 30). The Performance
Goals established by the Committee may be different with respect to different
Annual Performance Periods and different goals may be applicable to different
Participants. The Committee, at its discretion, may reduce or eliminate the
amount of compensation or economic benefit that is payable upon the attainment
of a performance goal.

 

5. Bonus Awards.

(a) Each Participant shall be eligible to receive the bonus amount (a “Bonus
Award”) determined by the Committee in accordance with Section 4, payable in
cash or stock pursuant to Section 6, if and to the extent, with respect to such
bonus amount, the Performance Goal or the Performance Goals established for the
Participant for the Annual Performance Period are achieved in accordance with
the objective criteria set forth in the specific Performance Goal. If the
Performance Goal does not have an otherwise established objective method for
calculating the amount of the Bonus Award, the payment shall be determined as
follows:

(i) below the established minimum level of performance, no Bonus Award will be
paid;

(ii) equal to or greater than the maximum level of performance, the maximum
Bonus Award will be paid;

(iii) between the minimum and maximum levels of performance, the Bonus Award
will be prorated.

(b) The Committee, in its sole discretion, may reduce the amount of, or
eliminate, a Bonus Award of any Participant. In determining whether a Bonus
Award will be reduced or eliminated, the Committee may consider any
extraordinary changes that may also have occurred during the Annual Performance
Period, including without limitation changes in accounting practices or the law,
and may consider such business performance criteria that it deems appropriate,
including without limitation the Company’s net income, cash flow, earnings per
share and other relevant operating and strategic business results.

(c) Subject to the next sentence, the maximum Bonus Award payable to a
Participant in cash is the amount equal to 300% of the Participant’s annual base
salary at the time the performance goal is established or shares of common stock
in the following amounts (subject to adjustment in the case of stock splits and
stock dividends): (i) 50,000 shares of common stock if the Participant is the
Company’s Chief Executive Officer, and (ii) 25,000 shares of common stock if the
Participant is any other executive officer. No Bonus Award payable to a
Participant may exceed $5 million in amount or value.

 

6. Payment of Bonus Awards.

Subject to any shareholder approval required by law, payment of any Bonus Award
for an Annual Performance Period in accordance with the Plan shall be made in
cash or stock to a Participant who is employed by the Company on the last day of
the Company’s fiscal year. However, payment of any such Bonus Award shall not
occur until after the Committee certifies that the Performance Goal or
Performance Goals for the Annual Performance Period were achieved and any other
material terms of the Bonus Award were satisfied. The



--------------------------------------------------------------------------------

Company may defer, for such period of time as the Participant may request at the
time of such deferral, in accordance with the Company’s Deferred Compensation
Plan and all successor plans in effect from time to time (together the “Deferred
Compensation Plan”) and Section 409A of the Code, the payment of all or any
portion of any Bonus Award which may become payable to the Participant, with
respect to the Annual Performance Period. If a Participant has the right to
defer payment of all or any portion of the Participant’s compensation from the
Company in accordance with an employment or similar agreement, then the right to
defer any Bonus Award and the terms of such deferral will be governed by that
agreement.

 

7. Deferral of Bonus Awards.

(a) The Committee may, subject to such limits as the Committee may specify,
permit a Participant to defer all or part of the Bonus Award payable to him or
her with respect to any Annual Performance Period by executing and delivering to
the Company a deferral election form provided by the Committee no later than the
date specified in the notification to the Participant of his or her
participation for the Annual Performance Period, and in no event later than six
months prior to the last day of the Annual Performance Period.

(b) The deferred Bonus Award will be credited to a special book account
maintained for each Participant and will be accounted for as a number of shares
or cash that will accrue earnings based on a reasonable rate of interest or on
the rate of return of one or more predetermined actual investments (whether or
not assets associated with the amount originally owed are actually invested
therein) such that the amount payable by the Company at the end of the deferral
period will be based on the actual rate of return of the specific investment
(including any decrease as well as any increase in the value of the investment).
Distribution of the deferred Bonus Award plus accrued earnings will be made at
such time or times and in such manner as the Participant shall specify at the
time he or she files the deferral election forms, subject, however, to the
restrictions and limitations of the Deferred Compensation Plan and Section 409A
of the Code.

(c) The obligation to pay a deferred Bonus Award plus earnings shall at all
times be an unfunded and unsecured obligation of the Company. The Participant
and his or her beneficiary(ies) shall look exclusively to the general assets of
the Company, as general creditors of the Company. The Plan is intended to be
unfunded for purposes of the Employee Retirement Income Security Act of 1974 and
the Code. The Participant shall have no right to assign, pledge or encumber his
or her interest in the amount credited to the deferred bonus account. The
Participant may, however, designate one or more beneficiaries to receive the
account balance in the event of his or her death.

 

8. Administration

(a) The Human Resources and Compensation Committee of the Board of Directors of
the Company (the “Committee”), or a subcommittee thereof, consisting solely of
two or more members of the Board, each of whom shall be an “outside director”
within the meaning of Section 162(m) of the Code shall administer the Plan and
be authorized to take all actions necessary or desirable to effect the purposes
of the Plan, in its sole discretion, including but not limited to:

(i) providing rules for the management, operation, and administration of the
Plan and all pre-existing bonus arrangements incorporated into the Plan;

(ii) interpreting the Plan in its sole discretion to the fullest extent
permitted by law; and

(iii) correcting any defect or omission or reconciling any inconsistency in the
Plan in such manner and to such extent as it shall deem appropriate in its sole
discretion.

(b) The decisions of the Committee shall be final and conclusive for all
purposes of the Plan and upon all persons and will not be subject to any appeal
or review.



--------------------------------------------------------------------------------

9. Amendment and Termination.

(a) The Company hereby reserves the right, exercisable by the Committee, to
amend the Plan at any time and in any respect or to discontinue and terminate
the Plan in whole or in part at any time, subject to Section 9(b). Amendment or
termination may be effective with respect to any amount which has not yet been
paid out, except that amounts which have been credited to a deferred bonus
account shall be paid out in accordance with the applicable deferral election or
at such other time as may be permitted by the Deferred Compensation Plan and
Section 409A of the Code. In no event shall any award be increased, other than
pursuant to Section 4, after the last day that a Bonus Award must be specified
for qualification as performance-based compensation under Section 162(m).

(b) In no event shall any Bonus Award be made under the Plan for any Annual
Performance Period after the Annual Performance Period beginning in 2012. The
Plan, awards under the Plan, and any amendment to the Plan which would change
the class of executives who are eligible to receive awards under the Plan or the
permissible amount of such awards shall be subject to approval of the Company’s
shareholders in such manner and with such frequency as shall be required under
Section 162(m).

 

10. Miscellaneous.

(a) Neither the establishment of the Plan nor participation herein shall be
construed as conferring any legal rights upon any Participant or other person
for continuation of employment, and the Company reserves its right to discharge
any executive officer without regard to the effect such discharge might have
upon such executive officer as a Participant in the Plan. However, nothing
contained herein shall affect any contractual right of a Participant pursuant to
a written employment agreement.

(b) The Company shall withhold from any amounts payable under the Plan all
federal, state, local and other taxes as may be required to be withheld by
applicable law.

(c) Subject to any applicable law, no benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, nor shall any
such benefit in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participant. In the event that the
Committee shall find that any Participant has attempted to violate such
provision or has become bankrupt, such benefit may, in the sole discretion of
the Committee, be forfeited.

(d) The Plan shall be interpreted and construed in accordance with the laws of
the State of Tennessee, without regard to principles of conflicts of laws.

(e) If a provision of the Plan shall be held illegal or invalid, the illegality
or invalidity shall not affect the remaining provisions of the Plan and the Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included in the Plan.

(f) The Plan is designed and intended to comply with Section 162(m) of the Code
and all provisions hereof shall be construed in a manner so to comply.

 

11. Effective Date

The Plan shall be submitted to the shareholders of the Company for approval and
will become effective upon that approval.